Title: Appendix C. List of Artisans and Household Slaves in the Estate, c.1759
From: Washington, George
To: 



[c.1759]



Tradesmen belonging to the Estate


Names
Age

Occupation


Peter
39
}
Carpenter’s


Ned
48


Morrice
29 W


Ned
32


Jack Palmer
28


Isaac
28 W


Mike
22


Tom
30 W


Jack a boy
15


Squire
21
}
Shirtmaker’s


Scomberg
42 W


Crispin
50

Tanner’s




Servants in & abt the House


Names
Age
business


W Breechy
24
Waiter


W Mulatto Jack
41
Jobber


Julius
10
Waits on Jacky Custis


Moll
19
Waits on Ditto & Miss Patcy Sews &ca for them


W Doll
38
Cook


W Beck
23
Scullion


Mima
36
Ironer


W Jenny
39
Washer


W Sally
15
Mrs Washington’s Maid


Rose
12
Miss Patcy’s Maid


Phillis
25
Spinner


W Betty
21
Seamstress


